Case 5:18-cr-00258-EJD Document 806-4 Filed 05/27/21 Page 1 of 4




     Exhibit 36
               Case 5:18-cr-00258-EJD Document 806-4 Filed 05/27/21 Page 2 of 4



Theranos Sounded Too Good to Be True--and It Is; The health startup--once
 the darling of the biotech industry--is under the gun to prove its pinprick
                              blood tests work.
                                                      The Daily Beast
                                                February 2, 2016 Tuesday


Copyright 2016 ProQuest Information and Learning
All Rights Reserved
Copyright 2016 The Newsweek/Daily Beast Company LLC

Length: 1273 words
Byline: Samantha Allen


Samantha Allen
Dateline: New York

Body


ABSTRACT

The experience prompted Parloff to try to get Theranos to tell him the exact number of tests it could conduct
through the finger prick method but the company, in his words, "declined to specify how many," and eventually sent
an opaque statement that also failed to include a specific number. On Oct. 16, Theranos announced that the FDA
was subjecting Theranos' Nanotainer, a small container used in the finger prick blood tests, to regulatory approval
for any uses besides herpes simplex virus type 1 (HSV-1) testing.

FULL TEXT

When health care company Theranos announced that it could conduct dozens of blood tests with a finger prick, it
sounded too good to be true.

Once valued at a staggering $9 billion and greeted by the press with fawning magazine features, Theranos' troubles
have slowly been coming into focus since last fall. The company claimed last year that its proprietary technology
can "perform hundreds of tests, from standard to sophisticated, from a pinprick and tiny sample of blood," rather
than from blood drawn through a vein in the arm. But last week, after months of heightened scrutiny, the
government placed Theranos under the pressure cooker of federal regulation.

Now, industry critics are saying that "time is running out" for the Silicon Valley startup to prove that its tech actually
works.

On Jan. 25, the Centers for Medicare and Medicaid Services (CMS) sent a stern letter to Theranos following an
onsite survey of the company's Newark, California, laboratory conducted in November 2015.

"[I]t was determined that the deficient practices of the laboratory pose immediate jeopardy to patient health and
safety," the letter noted.

CMS gave Theranos a deadline of 10 business days to prove that the laboratory was complying with hematology-
related and other lab requirements.
              Case 5:18-cr-00258-EJD Document 806-4 Filed 05/27/21 Page 3 of 4
                                                                                                    Page 2 of 3
  Theranos Sounded Too Good to Be True--and It Is; The health startup--once the darling of the biotech industry-
                            -is under the gun to prove its pinprick blood test....

Three days later, Walgreens, which had partnered with Theranos to provide its blood-testing services in stores,
ceased all testing at a Palo Alto, California, location and ordered the company to process all of its other tests from
Walgreens locations at its Arizona laboratory instead of the Newark, California, lab.

In a statement issued two days after the CMS letter, Theranos promised to "take corrective action" and "submit a
full plan of correction to CMS within days." The company added that the survey is "not a reflection of the current
state of our lab in Newark, CA," and stressed that its Arizona lab, where it says 90 percent of the tests are
processed, was not the subject of the CMS letter.

When asked about the impact of the CMS letter and the Walgreens announcement on its business, Theranos VP of
communications Brooke Buchanan told The Daily Beast that numbers at Arizona locations are "increasing" in terms
of customer traffic and volume.

"While people are focusing in on a lab audit, which we take very, very seriously, it's not impacting our business,"
she said.

Theranos wasn't always on the backfoot. It was once the darling of the biotech world.

As The Washington Post noted last October, many in the media initially fell in love with Theranos' new blood-
testing technique and its charismatic billionaire CEO, Elizabeth Holmes. Holmes, who founded the company in
2003, was profiled in The New Yorker in December 2014 and made the covers of Fortune and Inc. as well.

The New York Times hailed her as a "visionary tech entrepreneur" on Oct. 12 of last year, writing that she was
"paving the way for a scalable approach to early diagnosis and therefore lower-cost, less invasive treatment." The
conclusion: "[S]he may be starting a movement to change the health care paradigm as we know it." Four days after
those glowing words were published, the Times added an update to the bottom of the story citing "new
developments."

If calling Holmes the harbinger of change to the "health care paradigm" was an overstatement, "new developments"
was the understatement of the year.

What happened in between was a sweeping Wall Street Journal investigation, which called the reliability of
Theranos' blood tests into question, and reported that its use of the finger prick technique was fairly limited. Most of
the company's tests, the Journal alleged, had been conducted the old-fashioned way: a needle in the arm. The
promise of "hundreds of tests" from a finger prick was suddenly punctured.

"Deeply disturbing" was how Fortune editor Roger Parloff, who wrote the magazine's favorable cover story on
Holmes in 2014, reacted to the story. The company's subsequent statement in response to the Journal , Parloff
said, "reads like a powerful denial [but] says remarkably little."

The experience prompted Parloff to try to get Theranos to tell him the exact number of tests it could conduct
through the finger prick method but the company, in his words, "declined to specify how many," and eventually sent
an opaque statement that also failed to include a specific number.

Behind the glowing press and the cover stories, it seems, there were several unanswered questions: How, exactly,
did the non-invasive blood tests work? Were they reliable? What could they actually test for? And was the hype--to
the tune of $9 billion--justified?

The more these questions were asked, the more confidence in the company began to erode. On Oct. 16, Theranos
announced that the FDA was subjecting Theranos' Nanotainer, a small container used in the finger prick blood
tests, to regulatory approval for any uses besides herpes simplex virus type 1 (HSV-1) testing.

In response, Theranos vigorously disputed the accuracy of the Wall Street Journal articles, calling the first
"factually and scientifically erroneous and grounded in baseless assertions by inexperienced and disgruntled former
employees and industry incumbents."
              Case 5:18-cr-00258-EJD Document 806-4 Filed 05/27/21 Page 4 of 4
                                                                                                    Page 3 of 3
  Theranos Sounded Too Good to Be True--and It Is; The health startup--once the darling of the biotech industry-
                            -is under the gun to prove its pinprick blood test....

Walgreens initially stood by the company, telling the Times that they were "[continuing] to evaluate next steps for
further expansion."

But Walgreens changed its tune by Oct. 23, when an official told the Journal that the pharmacy chain would no
longer open new Theranos blood testing centers in its stores. Instead of the large-scale expansion that had been
planned, the Theranos rollout stopped at just over 40 locations.

Then, on Oct. 27, the FDA issued two lab inspection reports on Theranos, noting that, among other alarming
findings, the Nanotainer "was not validated under actual or simulated use conditions." Theranos again defended
itself in a statement, claiming that its technologies "have been rigorously tested and reviewed, and continue to be
rigorously tested and reviewed."

That didn't stop a $350 million deal with Safeway from falling through in November, according to the Wall Street
Journal , nor did it prevent Theranos from shedding seven of its 12 board members in December including, oddly
enough, former Secretary of State Henry Kissinger.

Now, in the wake of the CMS letter, many are wondering how many more punches Theranos can take before it gets
knocked out of the game.

Bloomberg editor Sheelah Kolhatkar noted that, unless Theranos publishes credible data--and soon --further
investment could dry up in a Silicon Valley environment that is much more competitive now than it was when the
company was founded.

"Is Theranos Finished?" asked health and medicine outlet STAT , which noted that the company "didn't respond to
questions about how it's doing financially." Between the government regulation and the rocky business deals, those
are reasonable questions to ponder.

When asked by The Daily Beast about the company's future, Buchanan said, "We are confident in our business
[and] in our technology, and continue to look forward to serving our customers in Arizona and California."


Load-Date: October 27, 2018


  End of Document
